                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

JEREMIAH JACKSON,                      )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )
                                       )            CV419-226
GEORGIA DEPARTMENT                     )
OF CORRECTIONS,                        )
                                       )
      Defendant.                       )


                                     ORDER

      Jeremiah Jackson is incarcerated in Baldwin County, Georgia. See

doc. 1 at 3, 4 (listing present place of confinement as “Baldwin State

Prison,” with an address in Hardwick or Milledgeville, Georgia 1). He

brings this 42 U.S.C. § 1983 action against the Department of Corrections

for failure to properly house him, resulting in numerous assaults, and

failure to protect him from those assaults. See doc. 1 at 13. Jackson,

however, has sent his Complaint to the Southern District of Georgia,

which has no apparent link to his claims.




1
  His Complaint lists the prison’s address in Milledgeville, but the return address on
the envelope containing his Complaint lists the return address as Hardwick.
Regardless, both Hardwick and Milledgeville lie in Baldwin County, Georgia.
     Because his claims arise from events that took place in Baldwin

County, the proper forum for this case is the United States District Court

for the Middle District of Georgia. 28 U.S.C. § 1391(b) (venue); 28 U.S.C.

§ 1406 (district courts may dismiss or transfer cases suffering venue

defects); see 42 U.S.C. § 90(b)(2). The Clerk is DIRECTED to transfer

this case to the Middle District for all further proceedings.

     SO ORDERED, this 18th day
                             y of September,
                                    p      , 2019.

                                   _______________________________
                                     ___________________________
                                   CHR     HER L. RAY
                                    HRISTOPHER
                                     RISTOPH
                                          PH
                                          P
                                   UNITED STATESS MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                      2
